SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 8 , 201 6 Date of Earliest Event Reported: April 1 , 201 6 Principal Solar, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-196058 (Commission File Number) 2560 King Arthur Blvd Suite Lewisville, TX 75056 (855) 774-7799 (Address and Telephone Number of Registrant's Principal Executive Offices and Principal Place of Business) 211 N. Ervay, Street, Suite 300 Dallas, TX 75201 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 1, 2016, Principal Solar, Inc. (the “Company”) filed with the State of Delaware a Certificate of Amendment to the Company’s Certificate of Incorporation effecting the reduction in the total number of shares of $.01 par value authorized common stock of the Company to Fifteen Million (15,000,000) from the current Three-Hundred Million (300,000,000) and the total number of shares of $.01 par value authorized preferred stock of the Company to Two Million (2,000,000) from the current One-Hundred Million (100,000,000). Item 9.01 Financial Statements and Exhibits ExhibitNo. Description 4.1Certificate Of Amendment To Certificate Of Incorporation (April 1, 2016) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. PRINCIPAL SOLAR, INC. Date: April 8, 2016 By: /s/ David N. Pilotte Chief Financial Officer
